United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4072
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Walter Kerry Robertson,                 *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 14, 2004
                                Filed: October 13, 2004
                                 ___________

Before BYE, BOWMAN and SMITH, Circuit Judges.
                          ___________

BYE, Circuit Judge.

       A jury convicted Walter Kerry Robertson of one count of possession with
intent to distribute over five grams of cocaine base (crack) in violation of 21 U.S.C.
§ 841(a)(1); one count of possession of a firearm during and in relation to a drug
trafficking crime in violation of 21 U.S.C. § 924(c); and one count of being a felon
in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The district court1
sentenced Robertson to 180 months imprisonment to be followed by eight years
supervised release. On appeal, Robertson asserts the district court abused its

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
discretion by permitting two police detectives to testify as experts on drug trafficking.
For the following reasons, we affirm the decision of the district court.

                                            I

      The St. Louis Metropolitan Police Department received information from an
informant that a person named “Walt” had been at the Save-A-Lot store to discuss a
narcotics sale. The informant gave the police a description of the suspect and a
description of the suspect’s car. As two police detectives, Detective Carl Dulay and
Detective Michael Scego, approached the location given by the informant they saw
a man exiting a restaurant who met the description given by the informant. The man
turned out to be Walter Robertson. Robertson stated he did not want any problems
and informed the detectives he had a gun in his pocket. The detectives seized the gun
and approximately thirteen grams of crack cocaine.

      At trial, over the objection of Robertson, the district court permitted the expert
testimony of Detective Dulay and Detective Scego. The detectives testified the
amount of crack cocaine possessed by Robertson was a distribution amount. They
further testified dealers selling this amount of crack cocaine typically carry a gun to
protect themselves from being robbed by other drug dealers. This testimonial
evidence helped convict Robertson of possession with intent to distribute crack
cocaine and possession of a firearm during and in relation to a drug trafficking crime.

                                           II

       The business of drug trafficking and the modus operandi of drug dealers are
matters unfamiliar to jurors. United States v. Molina, 172 F.3d 1048, 1056 (8th Cir.
1999). As such, Rule 702 of the Federal Rules of Evidence permits a district court
to allow the testimony of a witness whose knowledge, skill, training, experience or
education will assist a trier of fact in understanding the business of drug trafficking.

                                          -2-
See Fed. R. Evid. 702; see also United States v. Solorio-Tafolla, 324 F.3d 964, 965
(8th Cir. 2003) (allowing expert testimony on drug quantities obtained for personal
use); United States v. Newton, 31 F.3d 611, 613 (8th Cir. 1994) (permitting expert
testimony on the use of firearms by drug dealers). When deciding whether to admit
expert testimony under Rule 702 the district court plays a gatekeeping role allowing
in testimony only if it is both relevant and reliable.2 United States v. Vesey, 338 F.3d
913, 916 (8th Cir. 2003). The district court enjoys broad discretion in its
determination of relevancy and reliability. Id. Therefore, we will reverse the district
court’s decision to admit the detectives’ expert testimony only upon the showing of
an abuse of discretion. Molina, 172 F.3d at 1056.


       Robertson asserts the detectives’ lack of expertise in the area of drug
trafficking renders their testimony inherently unreliable. We disagree with
Robertson’s characterization of the detectives’ qualifications. In fact, the record
shows both detectives possess the necessary knowledge, skill, training, experience
and education to qualify as experts in drug trafficking. Detective Dulay is a ten-year
veteran of the St. Louis Metropolitan Police Department. He attended a two-week
training course sponsored by the Drug Enforcement Agency (DEA). Detective Dulay
gathers intelligence on the local narcotics trade as part of his daily routine. To gather
this intelligence, Dulay interviews addicts, defendants and informants. Detective
Dulay has arrested over fifty individuals for state and federal drug and firearm
offenses over a two-year period and he has testified in court over fifty times regarding
the seizure of controlled substances. Based upon these qualifications, we find the
district court properly performed its gatekeeping role and did not abuse its discretion
by permitting Detective Dulay to testify as an expert in drug trafficking.


      2
        Although the district court did not hold a hearing pursuant to Daubert v.
Merrell Down Pharmaceuticals, Inc., 509 U.S. 579 (1993), the district court is not
always required to hold such a hearing prior to qualifying an expert under Rule 702
of the Federal Rules of Evidence. Solorio-Tafolla, 324 F.3d at 965-66.

                                          -3-
       Similarly, Detective Scego is a thirteen-year veteran of the St. Louis
Metropolitan Police Department. He also attended a two-week training course
sponsored by the DEA. For at least the last three years, Detective Scego’s primary
focus has been in the area of narcotics investigation. He makes narcotics related
arrests and conducts narcotics related interviews on a daily basis. Based upon these
qualifications, we find the district court properly performed its gatekeeping role and
did not abuse its discretion by permitting Detective Scego to testify as an expert in
drug trafficking.


                                          III

       After reviewing the testimony and qualifications of the detectives, we conclude
the district court did not abuse its discretion in admitting their reliable and relevant
expert testimony. Therefore, we affirm.
                        ______________________________




                                          -4-